Exhibit 99.1 ARCA Biopharma announces Second quarter 2015 operating results and provides Update on recent accomplishments GENETIC-AF Trial Evaluating Gencaro as a Potential Treatment for Atrial Fibrillation Phase 2B of GENETIC-AF Projected to Complete Enrollment by Year-End 2016 Westminster, CO, August 11, 2015 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended June 30, 2015, and provided an update on recent accomplishments. “This quarter was productive for ARCA. We strengthened our financial position through a successful equity offering that resulted in net proceeds of approximately $34 million, which we believe will fund the Company through completion of enrollment in the Phase 2B portion of GENETIC-AF and the interim analysis determination to potentially advance the trial to the pivotal Phase 3 portion,” said Dr. Michael Bristow, ARCA’s President and CEO. “We also implemented a protocol amendment for GENETIC-AF, which expanded the target population, both clinically and commercially.” Second Quarter 2015 Summary Financial Results
